Title: General Orders, 19 August 1775
From: Washington, George
To: 

 

Head Quarters Cambridge, August 19th 1775
Parole Jersey.Countersign Kendal.


Col. Samuel Gerrish of the Massachusetts Forces, tried by a General Court Martial of which Brigadier Genl Green was Presdt is unanimously found guilty of the Charge exhibited against him, That he behaved unworthy an Officer; that he is guilty of a Breach of the 49th Article of the Rules and Regulations of the Massachusetts Army. The Court therefore sentence and adjudge, the said Col. Gerrish, to be cashiered, and render’d incapable of any employment in the American Army—The General approves the sentence of the Court martial, and orders it to take place immediately.
